         Case 2:20-cv-02296-KJM-AC Document 12 Filed 01/07/21 Page 1 of 2


     Maureen Gorsen (State Bar No. 170158)
1    ALSTON & BIRD LLP
2    1121 L Street, Suite 700
     Sacramento, CA 95814
3    Telephone: 916-498-3305
     E-mail: maureen.gorsen@alston.com
4
     Katherine G. Rubschlager (State Bar. No 328100)
5    ALSTON & BIRD LLP
     1850 University Ave, Suite 430
6
     East Palo Alto, CA 94303
7    Telephone: 650-838-2000
     Facsimile: 650-838-2001
8    E-mail: katherine.rubschlager@alston.com

9    Lane B. Zuraw (State Bar. No 331774)
     ALSTON & BIRD LLP
10   560 Mission Street, Suite 2100
     San Francisco, CA 94105
11   Telephone: 415-243-1000
12   Facsimile: 415-243-1001
     E-mail: lane.zuraw@alston.com
13
     Attorneys for Plaintiff
14
15                                 UNITED STATES DISTRICT COURT
16                                EASTERN DISTRICT OF CALIFORNIA
17
18
     C.R., by and through her Guardian ad Litem            Case No.: 2:20-cv-02296-KJM-AC
19   Tiffany Roe,
                                                           ORDER TO STIPULATION FOR
20                  Plaintiff,                             EXTENSION OF TIME TO ANSWER
                                                           COMPLAINT
21          v.

22   Elk Grove Unified School District, et al.,

23                  Defendants.

24
25
26
27
28
                                                       1
                                                                                                 ORDER
                                                                         Case No.: 2:20-cv-02296-KJM-AC
        Case 2:20-cv-02296-KJM-AC Document 12 Filed 01/07/21 Page 2 of 2



1           Having read the STIPULATION FOR EXTENSION OF TIME TO ANSWER

2    COMPLAINT, the Court hereby grants Defendants Elk Grove Unified School District, Marilyn

3    Delgado, Capitol Elementary School, Inc. and Ira Ross an extension of time to file its response to the

4    Complaint, until January 19, 2021.

5     IT IS SO ORDERED, this 6th day of January, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
                                                                                                    ORDER
                                                                            Case No.: 2:20-cv-02296-KJM-AC
